 

Case 18-11212-BLS Doc 748 Filed 02/05/19 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re:

Chapter ll
EBH ToPco, LLC, er al.,‘

Case No. 18-11212 (BLS)
Debtors.

(Jointly Administered)

Re; Docket/No. 503, 508, 535, 565, sss, 689,
704 & 1515

 

ORDER APPROVING SECOND STIPULATION AUTHORIZING AND CONSENTING
TO USE OF CASH COLLATERAL PURSUANT TO A REVISED BUDGET

The above-captioned debtors and debtor in possession (the “Debtors”) and Project Build
Behavioral Health LLC (“PBBH” or the “DIP Lender”) having entered into the Second
Stipulation Authorizing and Consenting to Use of Cash Collateral Pursuant to Rew'sed Budget
(the “Stipulation”); and the Court having reviewed the Stipulation, and having determined that
good cause has been demonstrated for approving the Stipulation; and good and sufficient cause
appearing therefor, it is hereby

ORDERED, ADJUDGED, AND DECREED THAT:

l. The Stipulation, attached hereto as Exhibit 1, is APPROVED.

 

l The Debtors in these chapter ll cases, along with the last four digits of each Debtor’s federal tax identification
number, are EBH Topco, LLC (6103), Elements Behavioral Health, Inc. (7176), EBH Holding Company, Inc.
(0370), EBH Big Rock, Inc. (1880), SoCal Rehab and Recovery, Inc. (3741), The Sexual Recovery Institute, Inc.
(1279), Westside Sober Living Centers, Inc. (5717), Ehnnan Subsidiary Corp. (3958), PROMALZ, Inc. (1377),
PROMAL4, Inc. (2453), SBARZ, Inc. (9844), Promises Residential Treatment Center VI, Inc. (1112), Assurance
Toxicology Services, LLC (9612), Elements Screening Services, Inc. (0055), TRS Behavioral Care, Inc. (6343),
Spirit Lodge, LLC (1375), San Cristobal Treatment Center, LLC (l4l9), EBH Acquisition Subsidiary, Inc. (6132),
EBH Services of Florida, Inc. (6802), Outpatient Services FL, Inc. (9596), EBH Northeast Services, Inc. (3551),
Intensive Outpatient Services PA, Inc. (5581), Wrightsville Services, LLC (9535), NE Sober Living, Inc. (1955),
Northeast Behavioral Services, Inc. (8881), The Ranch on Piney River, Inc. (0195), Outpatient Services TN, Inc.
(5584), EBH Southwest Services7 Inc. (5202), Elements Medical Group of Utah, Inc. (9820), Southeast Behavioral
Health Services, Inc. (1267), Elements Medical Group of Mississippi, Inc. (4545), and Elements Medical Group of
Arizona, Inc. (8468). The Debtors’ mailing address is 5000 Airport Plaza Dr., Suite 100, Long Beach, Califomia
90815.

67066110.2

 

Case 18-11212-BLS Doc 748 Filed 02/05/19 Page 2 of 2

2. The Court shall retain jurisdiction to resolve any dispute arising from or related to

this Order.

Wilmington, laware ' g @q §>`,’_Z

THE HONORABLE BRENDAN L. SHANNON
UNITED STATES BANKRUPTCY JUDGE

 
    

Dated:

670661102

